     Case 18-31738          Doc 45     Filed 06/21/19 Entered 06/21/19 15:30:46             Desc Main
                                         Document     Page 1 of 4


                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION
IN RE:                                         )     Chapter 13
                                               )
Cindy L. Wagner,                               )     No. 18-31738
                                               )
                                               )
                                               )
                               Debtor.         )     Judge A. Benjamin Goldgar

  HOBO INVESTMENTS, LLC’S OBJECTION TO CONFIRMATION OF THE CHAPER 13
                         PLAN FILED JUNE 4, 2019

         NOW COMES, Hobo Investments, LLC, by its attorney, Paul M. Bach of Bach Law Offices,

Inc. and Objects to Confirmation of the Chapter 13 Plan filed on June 4, 2019 as to 3109 Gabriel

Avenue, Zion, Illinois regarding PIN 04-28-121-005 and states as follows:

         1. This case is currently pending before this court as a result of a voluntary petition for relief

            filed by the Debtor under Chapter 13 of the United States Bankruptcy Code on November 12,

            2018.

         2. The Debtor listed on Schedule A of her Bankruptcy Schedules an ownership interest in the

            real estate commonly 3109 Gabriel Avenue, Zion, Illinois regarding PIN 04-28-121-005.

         3. On November 16, 2015, Hobo Investments, LLC purchased the 2014 General Real Estate

            Taxes for 3109 Gabriel Avenue, Zion, Illinois regarding PIN 04-28-121-005 and paid a total

            of $6,821.14. See Certificate of Purchase attached to Petition for Tax Deed as an Exhibit to

            this Objection.

         4. Since the purchase of the 2014 General Real Estate Taxes, subsequent General Real Estate

            Taxes for 2015 (Both Installments), 2016 (Both Installments) and 2017 (Both Installments)

            have been paid and costs incurred totaling $37,751.61.

         5. A Petition for Tax Deed (which is attached as an Exhibit) in the Circuit Court of Lake




                                                       1
Case 18-31738       Doc 45    Filed 06/21/19 Entered 06/21/19 15:30:46            Desc Main
                                Document     Page 2 of 4


    County which was given case number 2018 TD 000506.

 6. The Debtor has been previously served with the Petition for Tax Deed and the final

    redemption date was November 14, 2018.

 7. The Debtor initially in this case did not list Hobo Investments, LLC. as a creditor. The first

    the Debtor filed anything relating to Hobo Investments, LLC was on February 19, 2019 when

    an Amended Schedule D was filed (Docket 22). The Amended Plan filed on February 19,

    2019 (Docket 23) was never served on Hobo Investments, LLC (Docket 25). The Amended

    Plan filed on April 11, 2019 (Docket 31) was served on Hobo Investments, LLC (Docket 32).

    The Amended Plan filed on June 4, 2019 (Docket 39) was not served on Hobo Investments,

    LLC (Docket 32). In fact, the Amended Plan filed on June 4, 2019 has never been noticed to

    any creditor.

 8. In essence, there has only been any effective notice to Hobo Investments, LLC of one

    proposed Chapter 13 Plan which is no longer before the court as the result of the filing of a

    subsequent proposed Chapter 13 Plan.

 9. As a result of lack of notice to Hobo Investments, LLC this creditor was not aware of this

    Bankruptcy Case until recently and has not previously participated in this case. As a result of

    the fact Hobo Investments, LLC was not given initial timely notice of the Bankruptcy Case

    Hobo Investments, LLC was not given timely notice to file a Proof of Claim and was

    deprived of that opportunity.

 10. On June 4, 2019, the Debtor filed a Chapter 13 Plan (which is not yet confirmed) that does

    not provide for Hobo Investments, LLC in any way (Hobo Investments LLC is not

    mentioned) and is not confirmable as a matter of law.

 11. The Chapter 13 Plan filed June 4, 2019 provides for a plan payment of $1,150.00 per month




                                              2
Case 18-31738        Doc 45    Filed 06/21/19 Entered 06/21/19 15:30:46             Desc Main
                                 Document     Page 3 of 4


    for three months and $1,225.00 for thirty three months.. The Plan does provide for the Lake

    County Clerk in the amount of $34,118.40 at 18% (wrong party).          The Plan should provide

    for Hobo Investments, LLC in the amount of $37,751.61 at 18%. The interest rate provided

    is sufficient.

 12. The Debtor provides in Schedule J for the payment of future real estate taxes at the rate of

    $600.00 per month and despite this provision the Debtor has not paid the first post petition

    payment to the County of Lake which was due June 6, 2019 in the amount of $3,501.43

    (amount through June 30, 2019). Additionally, the second installment is due on September 1,

    2019 in the amount of $3,449.68.

 13. Additionally the post petition taxes are not specifically provided for in the plan.

    Additionally, since this Debtor has not paid any real estate taxes for at least 3 years it is not

    allowable or advisable to provide for the taxes to be held by the Debtor. Any amount for real

    estate taxes should be held by a third party and paid monthly by the Debtor.

 14. The Debtor’s Income is $3,399.00 per month as stated on Schedule I and is based only on

    social security/disability income of the Debtor and her month. Social Security income does

    not need to be committed to a Chapter 13 Plan and can be withdrawn at any time by the

    holder making this Chapter 13 Plan infeasible. Schedule J provides for expenses that are

    beyond barebones and are not maintainable. Hobo Investments, LLC objects to the

    feasibility of the Chapter 13 Plan filed on June 4, 2019 as a result.

 15. That the Debtor's plan, as filed, improperly attempts to modify the rights of Hobo

    Investments LLC.

 16. Hobo Investments, LLC objects to the Debtor’s Chapter 13 Plan filed June 4, 2019 for the

    reasons stated above and below.




                                               3
     Case 18-31738         Doc 45     Filed 06/21/19 Entered 06/21/19 15:30:46           Desc Main
                                        Document     Page 4 of 4


       17. Hobo Investments LLC objects to the Debtor’s Chapter 13 Plan filed June 4, 2019 for the

             reasons stated above and as follows:

             a. The 2018 First Installment of Real Estate Taxes (due post petition) is delinquent in the

                amount of $3,501.43 (amount through June 30, 2019) and must be paid immediately by

                the Debtor;

             b. The Payment of future Real Estate Taxes is not provided for in the Plan and the amount

                to pay this amount should be deposited into an account controlled by a Third Party such

                as Hobo Investments LLC to assure that funds for Real Estate Taxes are actually paid on

                a monthly basis;

             c. A default order should be required to make sure the Debtor makes payments monthly to

                an taxes escrow and to the Chapter 13 Trustee;

             d. Additionally, the Debtor must immediately make post petition payments for real estate

                taxes (beginning with the first installment of 2018) and keep the property insured. The

                Plan and by order the Court should order the Debtor to make payments for real estate

                taxes and insurance with stay relief to Hobo Investments LLC if such payment are not

                made.

WHEREFORE, Hobo Investments, LLC asks this Honorable Court to enter an order denying

confirmation of the Debtor’s Chapter 13 Plan dated June 4, 2019 and further relief as is just and

equitable.

                                               Respectfully Submitted,
                                               Hobo Investments, LLC
                                               BY:/s/Paul M. Bach
Paul M. Bach
Bach Law Offices, Inc.
P.O. Box 1285
Northbrook, Illinois 60062
847 564 0808


                                                     4
